DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9912333. Although the claims at issue are not identical, they are not patentably distinct from each other because at best as the parameter is heat setting and timer which is not nonobvious over the claims in the present application. Independent claims 1,17,19 whose scope encompasses timer and heat setting and dependent claims 14, 15 reciting such are not patentably distinct from independent claims 1-18 of the patent also reciting these features.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The rejection is maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “memory device” in claims 9,10-11,12 and “cooking device” in claim 19. The generic placeholder is “device”. It is modified by functional language. There is no clear linked corresponding structure in the specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s remarks on page 6 are exemplary of linked corresponding structure. However these remarks are not exclusive rather an example or possibility. There is no clear structure for the recited phrases. The subject terms can be recited structurally, that is not including a generic placeholder. 
The structure is apparently any household appliance (par 34,35,42,fig 1) and  “might” be a memory (par 27). This support is vague and speculative. 
The claim interpretation is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9,10-11,12,19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim limitations “memory device” and “cooking device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear linked corresponding structure for the subject recitations.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The rejection is maintained. The remarks and citations provided by applicant are exemplary but not exclusive. There is no clear structure for a memory device for all cooking devices. No programming or algorithms are disclosed. Does applicant rely upon known algorithms and programming? 
The structure is apparently any household appliance (par 34,35,42,fig 1) and  might be a memory (par 27). This support is vague and speculative. 
The claims are vague and indefinite. 
The rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6,8,14-20  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hensel et al (US 2008/0203085, US 10441110 to which reference is made).

See col 3 l 30-55 below and “next time” and “depressed again” teachings. 


 
    PNG
    media_image1.png
    416
    417
    media_image1.png
    Greyscale


Col 3 l 30-55:
If the button or activator 20 is activated during a toasting cycle, a fixed amount of time is added to the duration of the cycle in progress, regardless of what shade the user had initially requested. For example, activation of the button 20 during the toasting cycle might add 20 seconds to the duration of the cycle. Where the supplemental heat button 20 is depressed after the completion of a toasting cycle, a supplemental toasting cycle will be initiated after the user depresses the activation lever of the toaster. This supplemental cycle is shorter than the initial or first requested cycle but calculated to darken the food already in the toaster. In this example, if twenty seconds is added during a mid-cycle supplement, then operation of the supplemental heat button 20 after that initial toasting cycle might result in a forty second supplemental cycle being initiated the next time the activation lever is depressed. Less time is required mid-cycle because the toaster is already hot. If the supplemental heat button 20 were depressed again before the activation lever were operated, the supplemental heat function would be cancelled and the user would be initiating a new normal cycle rather than a supplemental cycle on the next use. Emphasis added.


2. The household appliance of claim 1, wherein the sequence of recently made modifications includes the at least one operating parameter modified by the at least one physical control element(col 3 l 35-55 for example, col 2 l 60-col 3 l 5).

3. The household appliance of claim 1, wherein the physical reset control element 20,12 is configured to, in response to actuation of the physical reset control element, reset a number of modifications most recently ma from the plurality of modifications of the at least one operating parameter made using the at least one physical control element to return a value of the at least one operating parameter to a prior setting (col 4 l 15-col 5 l 55) (col 2 l 60-col 3 l 5) (col 4 line 45-55 cancel cycle or request the same).

4. The household appliance of claim 1, wherein the at least one operating parameter is modified as a result of an actuation of the at least one physical control element 12,13,14,15,20,13,16,17(fig ,col 2 l 15-45) 20,12.

5. The household appliance of claim 1, wherein the at least one operating parameter is modified as a result of a number of actuations of the at least one physical control element carried out consecutively, wherein the number of actuations are carried out consecutively within the predefined period of time(fig ,col 2 l 15-45) (col 3 l 35-55 for example).



8. The household appliance of claim 1, wherein the at least one most recently made modification is resettable after the household appliance has been switched off, up to another predefined period of time(col 5 l 10-35,40-55,col 4 l 30-50).


14. The household appliance of claim 1, wherein the household appliance is a cooking appliance(toaster cooks food-background), and wherein the operating parameter is selected from the group consisting of adjustment of a heat setting, adjustment of a zone addition, adjustment of a heat boost and adjustment of a timer time.(abstract,col 2 l 65-col 3 l 5)

15. The household appliance of claim 1, wherein the household appliance is a cooking appliance(toaster cooks food-background), and wherein the operating parameter is selected from the group consisting of activation of a timer, activation of a roasting sensor system, activation of an automatic program system, activation of a selection/menu button, activation of a child lock, activation of a wipe protection and activation of a hotplate by actuating a main switch(col 2 l 65-col 3 l 20-timer,col 5 l 5-35).

16. The household appliance of claim 1, wherein the at least one physical control element is a control panel of a sensor array and the physical reset control element is a control area of the sensor array(col 3 l 5-20,figure, 21).

17. A method for operating a domestic appliance, comprising: receiving, via at least one physical control element 12,13,14,15,20,13,16,17, a sequence of two or more inputs to modify at least one operating parameter of the domestic appliance(col 2 l 20-45); receiving a reset input 20,12 (col 4 l 35-40)via a physical reset control element actuated by a user 20,12; and resetting, within a predefined period of time(col 2 l 65-col 3 l 5), at least one most recently made modification from a sequence of recently made modifications(col 2 l 65-col 3 l 5) (col 3 l 35-55 for example), wherein the at least one most recently made modification is carried out within the predefined period of time(col 2 l 65-col 3 l 5) (col 3 l 35-55 for example).

18. The method of claim 17, wherein the most recently made modification is resettable at least during normal operation(col 3 l 35-55 for example).
19. A household appliance, comprising: a cooking device; at least one physical control element operable to input a sequence of a plurality of modifications, each of which modify at least one operating parameter of the cooking device; and a physical reset control element configured to be actuated by a user and to reset, within a predefined period of time, at least one most recently made modification from a sequence of recently made modifications, wherein the at least one most recently made modification is carried out within the predefined period of time.
 See the rejection of claim 1.
20. (New) The household appliance of claim 1, wherein the physical reset control element is configured to, in response to actuation of the physical reset control element, reset the at least one most recently made modification from the sequence of recently made modifications to return a value of the at least one operating parameter to a prior setting.
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7,9-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hensel et al (US 2008/0203085) in view of Denny et al (US 6396032) and Raskin (US 2019/0179504).

7. The household appliance of claim 1, wherein the predefined period of time is approximately five minutes(depends upon the food in the toaster col 4 l 60-65).
The claim differs in that the particular time is not expressed in Hensel.

Denny in abstract and col 5 line 30-col 6 line 45 teaches a sequential heating reset process for a cooking device similar to Hensel:
(10)   Processor monitor 24 functions as a watchdog timer to reset processor 22 if the monitor does not receive a periodic signal from the processor. A suitable processor monitor is Sipex Corp.'s Part No. 1232CPA and a suitable processor is Motorola Inc.'s MC68HC705P6A. The monitor receives via line 53 a periodic low strobe input at pin ST from a suitable output pin STROBE OUT on the processor. For the 1232CPA, with the time delay set pin TD tied to the power supply input voltage VCC, the selected time-out period for receipt of a low strobe input from the processor is 1.2 seconds. If line 53 goes high for longer than 1.2 seconds, the monitor 24 will issue a reset command to the processor via line 54. In the configuration shown in FIG. 3, a low output from pin RST will be sent to the processor for reset. VCC, through dropping resistor R9 (4.7 kohms), normally holds pin RESET on the processor high. 
(11)   FIG. 4 is a flow diagram illustrating a process of storing cooking parameters at incremental time periods and recovering the last stored valid parameters after processor 22 receives an unintentional reset command. Prior to executing a cooking process, the user enters input data for the desired cooking mode or state from a suitable input device (not shown), such as a keyboard, into processor 22. As a cooking program is executed by processor 22 in the cooking state, the processor writes current cooking state parameters to device 26 at incrementally selected time periods as further described below. Cooking state parameters can include remaining cooking time, elapsed holding time, oven temperature, remaining fan pulse time and any other parameters necessary for a controlled heating of the product. The incremental parameters are written in sequential memory blocks in device 26. Stored in each memory block is a unique block number that sequentially identifies memory blocks in the order in which they are stored. The last stored block has the highest block number. 
(12)   Upon initiation of a reset, the cooking program starts execution at the beginning of the program. Relative to the recovery of the last stored cooking parameters and continuation of a cooking state that may have been executing at the time of reset, routine 205 in FIG. 4 makes an initial determination as to whether the reset was due to a first startup of the controller. If this is the first startup, the program executes initialization routine 210 and restarts the cooking program. 
(13)   If the reset occurs after first startup, program routine 215 initially determines the last stored block by identifying the memory block with the highest block number. Routine 215 then determines whether a VALID flag is set in the 
(14)   If routine 215 determines that the VALID flag is set in the last stored data block before reset occurred, the data block represents the last stored incremental cooking state parameters before reset. Processor 22 executes routine 245 in which it reads the last stored cooking state data and continues execution of cooking state program routine 240. Optionally, prior to continued execution of cooking state program routine 240, the processor can evaluate whether the present temperature of the heating chamber 10 as sensed by thermistor 6 has dropped below a pre-determined value. If the temperature of the heating chamber has dropped to a sufficiently low temperature when the attempt is made to continue execution of, the cooking state program, for example, 50.degree. F., when the heating chamber was at 400.degree. F. prior to reset, a significant period of time has elapsed between the reset command and the attempt to continue execution of the cooking state programming routine. This would occur, for example, when a lengthy power interruption was encountered. Under these conditions, continuation of the cooking state process may not be preferred. Emphasis added.

See c 2 l 49-55 and c 6 l 40-60 for user input of STOP state and fig 4 routine 215,245,240,250,255. The stop state resets cooking routine by a user, that is user activated.
 
Raskin teaches user activation in pars 11,15:
Selecting an old selection can make it into the new selection and all selections in the sequence from the previous new selection to the selection just newer than the selected old selection can be decreased by one in the order. A command that interchanges the current selection and the next most recent selection can be provided. A command that operates to change the order of selections can be provided. The apparatus can be operable to allow a user to create multiple selections that overlap when displayed. A command that coalesces at least two selections as the new selection can be provided. Commands can take any number of selections as arguments can be provided. Typing may not replace selected text or cause the current selection to become unselected. An undo and a redo command may be provided, wherein the undo and redo commands apply to the user actions of making and adjusting selections as well as to other user actions. The undo and redo commands can each have a dedicated key. The undo 

The sequence of characters representing a command may be the same whether in the form of a menu item, a button, or a typed command The means to distinguish some subset of the content from the remainder of the content may be to create selections, and where when a new selection is created the selection that until then had been the new selection is not unselected but becomes the "old selection", and can be used as a selection by those commands that are designed to affect or use the old selection. The process of creating old selections may iterate so that there is a sequence of older selections, forming a last-in, first-out stack of selections. The old selection may have a distinctive highlight to distinguish it from the new selection.

The sequence of characters representing a command may be the same whether in the form of a menu item, a button, or a typed command The means to distinguish some subset of the content from the remainder of the content may be to create selections, and where when a new selection is created the selection that until then had been the new selection is not unselected but becomes the "old selection", and can be used as a selection by those commands that are designed to affect or use the old selection. The process of creating old selections may iterate so that there is a sequence of older selections, forming a last-in, first-out stack of selections. The old selection may have a distinctive highlight to distinguish it from the new selection. Each selection may have a distinctive highlight and/or label so that its place in the sequence can be observed by the user. The highlights of older selections may be progressively lighter in color or have some other readily-perceptible gradient. Sets of characters or objects can be grouped, that is, made into a set (by being selected and the command key used, or by being clicked on) such that they are all indicated and/or selected or not together. A grouped set of characters may represent the name of a command and clicking on them may cause the command they represent to be executed. Selecting an old selection can make it into the new selection, and all selections in the sequence from the previous new selection to the selection just newer than the selected old selection are decreased by one in the order. Selecting the old selection may make it into the new selection and vice versa. There may be a command that interchanges the current selection and the next most recent selection. Emphasis added.

Par 33- appliance, 298- integrated with existing data structure, 100-storage.


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify if necessary the duration of food in the toaster appliance of Hensel as taught by Hensel and Denny and Raskin for versatility in use of the appliance.
9. The household appliance of claim 1, further comprising a memory device 31(processor has memory col 4,5)coupled to the physical reset control element(col 5 l 10-55), the memory device being configured to store the most recently made modification and to restore the most recently made modification by actuation of the physical reset control element(col 4 l 35-50,col 5 l 10-55).

10. The household appliance of claim 1, further comprising a memory device coupled to the physical reset control element, the memory device being configured to store the at least one operating parameter with each modification which it undergoes (col 4 l 35-50-duration,col 5 l 10-55).

11. The household appliance of claim 10, wherein the at least one operating parameter is at least one current period of time (col 4 l 35-50-duration,col 5 l 10-55,col 2 l 65- col 3 l 5)  .



13. The household appliance of claim 1, further comprising a cooking device with a cooktop(intended use, particular cooking device is an obvious matter of choice)
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the supplemental cycle or heat or duration device of Hensel, Denny and Raskin because Applicant has not disclosed that a cooktop or alternate cooking device provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the supplemental cycle or heat or duration device modification of parameters in cooking devices and such is conventional in the art. See the rejection of claim 1 col 4 l 30-col 5 l 55 teaching cycle adjustment for temperature and interval timing that shortens or lengthens a cycle).
Claims 1-20   is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norwood (US 4245145) in view of Li(US 2004/0068678) and Hensel et al (US 2008/0203085, 10441110 to which reference is made), Maher (US 6018150) and Denny et al (US 6396032) and Raskin.
Norwood discloses for claim 1: 1. A household appliance comprising: at least one physical control element operable to input a sequence of a plurality of modifications (34,34a,b,fig 2,4,col 5 l 5-19), each of the plurality of modifications modify at least one operating parameter of the household appliance;(col 12 l 30-45,resume to bake,broil or slow  by a user, reset, within a predefined period of time(at least col 12 l 3-45 door switch resets mode of operation w/circuit 60,62,64,68,70 inhibit power to heating elements and stop timer,closing door resumes operation), at least one most recently made modification from a sequence of recently made modifications(col 20 l 14-24), wherein the at least one most recently made modification is carried out within the predefined period of time(col 12 l 3-45 inhibit,stop,resume,col 20 l 14-24, fig 8,col 12 l 30-45-reset different modes,col 18 l 15+ for reset operation,col 27 l 5-25cancel reset all registers,col 24 l 15-30 press rese t for  new toast color,open door reset,TIMER 36c abstract)(fig 26,col 29 l 15-40-reset bake,broil,slow cooking during a preset time period of for example 5 seconds).

    PNG
    media_image2.png
    843
    570
    media_image2.png
    Greyscale


The claim at best differs in that the at least one most recently made modification is carried out within the predefined period of time.
Li teaches tracking modifications to program objects. Thus, the present undo/reset mechanism can be integrated into a computer program (see at least para 11 -14). Li teaches "undo"/reset functionality whereby most recently committed modification to a 
Hensel also teaches a reset feature as recited in cool col 2 l 65-col 3 l 5, 25-55,col 4 l 40-col 5 l 55-different fixed extension in different circumstances result in different times and can depend on algorithm. Hensel teaches a predefined time in seconds at least.
Maher also teaches the recited feature in col 6 l 25-50,col 7 l 60-67, col 8 l 50-col 9 l 50,col 15 l 55-col 16 l 45,col 23 l 60-65,col 1 l 10-20, fig 6B,step 942,watchdog circuit 24. Citations teach a predefined time.
Denny in abstract and col 5 line 30-col 6 line 45 teaches a sequential heating reset process for a cooking device. See the rejection of claim 7. See c 2 l 49-55 and c 6 l 40-60 for user input of STOP state and fig 4 routine 215,245,240,250,255. The stop state resets cooking routine by a user, that is user activated.

Raskin teachings are set forth in the rejection of claim 7.
The advantage is temperature control for heating apparatus.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Norwood by modify most recent modification within a predefined time period as taught by Li and Hensel, Maher, Denny and Raskin for temperature control for heating apparatus.
2. The household appliance of claim 1, wherein the sequence of recently made modifications includes the at least one operating parameter modified by the at least one physical control element(col 20 l 14-24 and rejection of claim 1).

3. The household appliance of claim 1, wherein the physical reset control element is configured to in response to actuation of the physical reset control element, reset a number of modifications most recently made from the plurality of modifications of the at least one operating parameter made using the at least one physical control element to return a value of the at least one operating parameter to a prior setting. See col 20 l 14-24, col 12 l 30-45,fig 8 system clears using 120 and reset  using control element 34, and citations for LI, Hensel and Maher).

4. The household appliance of claim 1, wherein the at least one operating parameter is modified as a result of an actuation of the at least one physical control element.(fig 2, col 5 l 10-15 actuation of control element 34,34a,b)

5. The household appliance of claim 1, wherein the at least one operating parameter is modified as a result of a number of actuations of the at least one physical control element 34 carried out consecutively(fig 2,col 4 l 10-25-keyboard functional keys and enter desired temperature ). , wherein the number of actuations are carried out consecutively within the predefined period of time(col 5 l 5-18-panel 30. The keyboard panel 30 also includes a plurality of user actuatable keys. Thus, there is provided a function select section 34 which includes the following function keys: BAKE TEMP 34a, BROIL 34b, TIMER 34c, TOAST COLOR 34d, SLOW COOK 34e and CANCEL 34f).



7. The household appliance of claim 1, wherein the predefined period of time is approximately five minutes(col 6 line 48-65,temperature is a function of food being processed).

8. The household appliance of claim 1, wherein the at least one most recently made modification is resettable after the household appliance has been switched off, up to another predefined period of time(Norwood teaches, opening of the door 16 interrupts the operation of the unit, the manner in which the unit reacts to such opening being a function of the mode of operation that the unit was in when the door was opened (see col 20, l 14-24, col 6 l 48-65, col 2 l 14-40,col 1 l 50-65,col 12 l 30-45, Hensel col 5 l 10-35,40-55,col 4 l 30-50).

9. The household appliance of claim 1, further comprising a memory device (ROM, RAM, microprocessor 136,fig 5,control circuits col 13 l 30-55)coupled to the physical reset control element 120 (col 20 l 14-24,Also connected to the microprocessor is one of the poles 120a of the door switch 10. The pole 120a is normally open and has one of its terminals connected directly to the outputs R4 of the microprocessor, with another one of its terminals being connected to the keyboard line L2. In this way, as will be more fully described, opening of the door 16 interrupts the operation of the unit, the manner in which the unit reacts to such opening being a function of the mode of operation that the unit was in when the door was opened), the memory device being configured to store the most recently made modification 

10. The household appliance of claim 1, further comprising a memory device coupled to the physical reset control element, the memory device being configured to store the at least one operating parameter with each modification which it undergoes( see claim 9,Hensel (col 4 l 35-50-duration,col 5 l 10-55).

11. The household appliance of claim 10, wherein the at least one operating parameter is at least one current period of time((see Col. 5, 11. 5 - 20 - BAKE TEMP 34a, BROIL 34b, TIMER 34c, TOAST COLOR 34d, SLOW COOK 34e and CANCEL 34f. Hensel , col 4 l 35-50-duration,col 5 l 10-55,col 2 l 65- col 3 l 5).

12. The household appliance of claim 10, wherein the memory device is configured to automatically erase storage of the most recently made modification, when the at least one operating parameter has not been changed by the modification( see claim 9 rejection,col 2 l 14-40,col 1 l 50-65 Hensel, (col 3 l 30-55-cancelled) .

13. The household appliance of claim 1, further comprising a cooking device with a cooktop((intended use, particular cooking device is an obvious matter of choice,col 2 l 29-35)


14. The household appliance of claim 1, wherein the household appliance is a cooking appliance, and wherein the operating parameter is selected from the group consisting of adjustment of a heat setting, adjustment of a zone addition, adjustment of a heat boost and adjustment of a timer time(see rejection of claim 1, Hensel ,abstract,col 2 l 14-40,65-col 3 l 5,col 1 l 50-65).

15. The household appliance of claim 1, wherein the household appliance is a cooking appliance, and wherein the operating parameter is selected from the group consisting of activation of a timer, activation of a roasting sensor system, activation of an automatic program system, activation of a selection/menu button, activation of a child lock, activation of a wipe protection and activation of a hotplate by actuating a main switch(Hensel col 2 l 65-col 3 l 20-timer,col 5 l 5-35).



17. A method for operating a domestic appliance, comprising: receiving, via at least one physical control element, a sequence of two or more inputs to modify at least one operating parameter of the domestic appliance; receiving a reset input via a physical reset control element  actuated by a user; and resetting, within a predefined period of time, at least one most recently made modification from a sequence of recently made modifications, wherein the at least one most recently made modification is carried out within the predefined period of time(see rejection of claim 1).

18. The method of claim 17, wherein the most recently made modification (Bake, Broil, etc. - See Col 12, 11.30 - 38) is resettable (using switch 120)at least during normal operation(see Col 12, 11.30 - 45). Also, Norwood teaches, opening of the door 16 interrupts the operation of the unit, the manner in which the unit reacts to such opening being a function of the mode of operation that the unit was in when the door was opened (see Col 20, II 14-24).

19. A household appliance, comprising: a cooking device; at least one physical control element operable to input a sequence of a plurality of modifications(one physical control element 34,34a,34b for modifying at least one operating parameter of the household appliance; see at least fig 2 and 4, Col.5, II. 5-19), each of which modify at least one operating parameter of the cooking device(see Col 12, 11.30 - 45 resume to Bake, Broil or slow cook- see and fig 8); and a 
20. (New) The household appliance of claim 1, wherein the physical reset control element is configured to, in response to actuation of the physical reset control element, reset the at least one most recently made modification from the sequence of recently made modifications to return a value of the at least one operating parameter to a prior setting.
See the rejection of claim 1, 3 (Hensel col 4 line 45-55 cancel cycle or request the same).
Alternative rejection
Alternatively claims 3,4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norwood (US 4245145) in view of Li(US 2004/0068678) and Hensel et al (US 2008/0203085, 10441110 to which reference is made), Maher (US 6018150), Denny and Raskin, as applied to claim 1 further in view of Yung (US 5967021) and Payne et al (US 4633067).
3. The household appliance of claim 1, wherein the physical reset control element is configured to in response to actuation of the physical reset control element, reset a number of 

4. The household appliance of claim 1, wherein the at least one operating parameter is modified as a result of an actuation of the at least one physical control element.(Norwood fig 2, col 5 l 10-15 actuation of control element 34,34a,b)
The claims differ if at all in return a value of the at least one operating parameter to a prior setting.
Yung teaches this to be conventional in fig 3 col 6 lines 1-35 for reset 31 starting with step S1:

    PNG
    media_image3.png
    833
    381
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    691
    480
    media_image4.png
    Greyscale

The advantage is increased versatility for processing different items.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Norwood- Li - Hensel – Maher-Denny-Raskin by modifying if necessary the features thereof so as to return to a value of at least one operating parameter to a prior setting as further taught by Yung and Payne for increased versatility for processing different items. 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the supplemental cycle or heat or duration device of Hensel, Denny and Raskin because Applicant has not disclosed that a cooktop or alternate cooking device provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s .
Claim(s) 1, 17,19  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Denny et al (US 6396032).
1. (Currently amended) A household appliance comprising: at least one physical control element operable to input a sequence of a plurality of modifications, each of the plurality of modifications modify at least one operating parameter of the household appliance; and a physical reset control element configured to, in response to actuation of the physical reset control element by a user, reset, within a predefined period of time, at least one most recently made modification from a sequence of recently made modifications, wherein the at least one most recently made modification is carried out within the predefined period of time (abstract and col 5 line 30-col 6 line 45.). See c 2 l 49-55 and c 6 l 40-60 for user input of STOP state and fig 4 routine 215,245,240,250,255. The stop state resets cooking routine by a user, that is user activated.

17. (Original) A method for operating a domestic appliance, comprising: receiving, via at least one physical control element, a sequence of two or more inputs to modify at least one operating parameter of the domestic appliance; receiving a reset input via a physical reset control element actuated by a user; and resetting, within a predefined period of time, at least one most recently made modification from a sequence of recently made modifications, wherein the at least one most recently made modification is carried out within the predefined period of time(abstract and col 5 line 30-col 6 line 45.). See c 2 l 49-55 and c 6 l 40-60 for user input of STOP state and 

19. (Original) A household appliance, comprising: a cooking device; at least one physical control element operable to input a sequence of a plurality of modifications, each of which modify at least one operating parameter of the cooking device; and a physical reset control element configured to be actuated by a user and to reset, within a predefined period of time, at least one most recently made modification from a sequence of recently made modifications, wherein the at least one most recently made modification is carried out within the predefined period of time. (abstract and col 5 line 30-col 6 line 45.) See c 2 l 49-55 and c 6 l 40-60 for user input of STOP state and fig 4 routine 215,245,240,250,255. The stop state resets cooking routine by a user, that is user activated.

Denny in abstract and col 5 line 30-col 6 line 45 teaches a sequential heating reset process for a cooking device similar to Hensel:
(10)   Processor monitor 24 functions as a watchdog timer to reset processor 22 if the monitor does not receive a periodic signal from the processor. A suitable processor monitor is Sipex Corp.'s Part No. 1232CPA and a suitable processor is Motorola Inc.'s MC68HC705P6A. The monitor receives via line 53 a periodic low strobe input at pin ST from a suitable output pin STROBE OUT on the processor. For the 1232CPA, with the time delay set pin TD tied to the power supply input voltage VCC, the selected time-out period for receipt of a low strobe input from the processor is 1.2 seconds. If line 53 goes high for longer than 1.2 seconds, the monitor 24 will issue a reset command to the processor via line 54. In the configuration shown in FIG. 3, a low output from pin RST will be sent to the processor for reset. VCC, through dropping resistor R9 (4.7 kohms), normally holds pin RESET on the processor high. 
(11)   FIG. 4 is a flow diagram illustrating a process of storing cooking parameters at incremental time periods and recovering the last stored valid parameters after processor 22 receives an unintentional reset command. Prior to executing a cooking process, the user enters input data for the desired cooking mode or state 
(12)   Upon initiation of a reset, the cooking program starts execution at the beginning of the program. Relative to the recovery of the last stored cooking parameters and continuation of a cooking state that may have been executing at the time of reset, routine 205 in FIG. 4 makes an initial determination as to whether the reset was due to a first startup of the controller. If this is the first startup, the program executes initialization routine 210 and restarts the cooking program. 
(13)   If the reset occurs after first startup, program routine 215 initially determines the last stored block by identifying the memory block with the highest block number. Routine 215 then determines whether a VALID flag is set in the last stored data block. If the user has inputted a STOP cooking state execution command, a data block is stored in device 26 with the VALID flag not set. Therefore, if the VALID flag data is not set, the cooking program enters the recipe programming state routine 220 in which the processor waits for the user to enter a START cooking state execution command 225. After the user inputs initial cooking state parameters and the START command is entered, the current cooking state parameters are stored by routine 230. The current cooking state parameters are saved as valid cooking state parameters 235 and the cooking state program routine 240 executes. 
(14)   If routine 215 determines that the VALID flag is set in the last stored data block before reset occurred, the data block represents the last stored incremental cooking state parameters before reset. Processor 22 executes routine 245 in which it reads the last stored cooking state data and continues execution of cooking state program routine 240. Optionally, prior to continued execution of cooking state program routine 240, the processor can evaluate whether the present temperature of the heating chamber 10 as sensed by thermistor 6 has dropped below a pre-determined value. If the temperature of the heating chamber has dropped to a sufficiently low temperature when the attempt is made to continue execution of, the cooking state program, for example, 50.degree. F., when the heating chamber was at 400.degree. F. prior to reset, a significant period of time has elapsed between the reset command and the attempt to continue execution of the cooking state programming routine. This would occur, for example, when a lengthy power interruption was encountered. Under these conditions, continuation of the cooking state process may not be preferred. 


    PNG
    media_image5.png
    650
    453
    media_image5.png
    Greyscale


See c 2 l 49-55 and c 6 l 40-60 for user input of STOP state and fig 4 routine 215,245,240,250,255. The stop state resets cooking routine by a user, that is user activated.
Claim(s) 1, 17,19  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Raskin (US 2019/0179504)
1. (Currently amended) A household appliance comprising: at least one physical control element operable to input a sequence of a plurality of modifications, each of the plurality of modifications modify at least one operating parameter of the household appliance; and a physical reset control element configured to, in response to actuation of the physical reset control element by a user, reset, within a predefined period of time, at least one most recently made modification from a sequence of recently made modifications, wherein the at least one most recently made modification is carried out within the predefined period of time (in pars 11,15). Par 33- appliance, 298- integrated with existing data structure, 100-storage.

17. (Original) A method for operating a domestic appliance, comprising: receiving, via at least one physical control element, a sequence of two or more inputs to modify at least one operating parameter of the domestic appliance; receiving a reset input via a physical reset control element actuated by a user; and resetting, within a predefined period of time, at least one most recently made modification from a sequence of recently made modifications, wherein the at least one most recently made modification is carried out within the predefined period of time(in pars 11,15). Par 33- appliance, 298- integrated with existing data structure, 100-storage.

19. (Original) A household appliance, comprising: a cooking device; at least one physical control element operable to input a sequence of a plurality of modifications, each of which modify at least one operating parameter of the cooking device; and a physical reset control element configured to be actuated by a user and to reset, within a predefined period of time, at least one most recently made modification from a sequence of recently made modifications, wherein the at least one most recently made modification is carried out within the predefined period of time(in pars 11,15). Par 33- appliance, 298- integrated with existing data structure, 100-storage.

Raskin teaches user activation in pars 11,15:
Selecting an old selection can make it into the new selection and all selections in the sequence from the previous new selection to the selection just newer than the selected old selection can be decreased by one in the order. A command that interchanges the current selection and the next most recent selection can be provided. A command that operates to change the order of selections can be provided. The apparatus can be operable to allow a user to create multiple selections that overlap when displayed. A command that coalesces at least two selections as the new selection can be provided. Commands can take undo and a redo command may be provided, wherein the undo and redo commands apply to the user actions of making and adjusting selections as well as to other user actions. The undo and redo commands can each have a dedicated key. The undo command can have a dedicated key and the redo has the same key and is activated only when a quasimode key is also held down.

The sequence of characters representing a command may be the same whether in the form of a menu item, a button, or a typed command The means to distinguish some subset of the content from the remainder of the content may be to create selections, and where when a new selection is created the selection that until then had been the new selection is not unselected but becomes the "old selection", and can be used as a selection by those commands that are designed to affect or use the old selection. The process of creating old selections may iterate so that there is a sequence of older selections, forming a last-in, first-out stack of selections. The old selection may have a distinctive highlight to distinguish it from the new selection.

The sequence of characters representing a command may be the same whether in the form of a menu item, a button, or a typed command The means to distinguish some subset of the content from the remainder of the content may be to create selections, and where when a new selection is created the selection that until then had been the new selection is not unselected but becomes the "old selection", and can be used as a selection by those commands that are designed to affect or use the old selection. The process of creating old selections may iterate so that there is a sequence of older selections, forming a last-in, first-out stack of selections. The old selection may have a distinctive highlight to distinguish it from the new selection. Each selection may have a distinctive highlight and/or label so that its place in the sequence can be observed by the user. The highlights of older selections may be progressively lighter in color or have some other readily-perceptible gradient. Sets of characters or objects can be grouped, that is, made into a set (by being selected and the command key used, or by being clicked on) such that they are all indicated and/or selected or not together. A grouped set of characters may represent the name of a command and clicking on them may cause the command they represent to be executed. Selecting an old selection can make it into the new selection, and all selections in the sequence from the previous new selection to the selection just newer than the selected old selection are decreased by one in the order. Selecting the old selection may make it into the new selection and vice versa. There may be a command that interchanges the current selection and the next most recent selection. Emphasis added.

Par 33- appliance, 298- integrated with existing data structure, 100-storage.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Baier (US 7786400) col 4 l 15-25,col 2 l 29-35-cooktop; Young (US 4403302) fig 2-4C,col 3 l 15-col 4 l 20-erase; Egenter (US 8581137)fig 1-2 heating devices.
See US 6396032 col 3 l15-40,col 6 l 5-45; 6953919 re emit information back and reference 6320169; 7012220 back button 175; 7786400 col 4 l 15-30 time for reset.
Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. 
The double patenting and 112(f) rejections have been treated above. 
Similarly the 112(b) has been treated above.
For the Hensel 102(b) rejection, see par 20,27,28,21 and abstract for reset disclosure and use of recent sequential cycles cycle (col 2 l 60-col 3 l 5,30-55-or during, 64-67-cancel or request same, c 4 l 35-c 5 l 5-supplement varied, ten seconds either way, again depressed to cancel or request the same,fixed or modified by user,extent of increase can be different, different circumstances/times relative to regime). See also (col 3 l 35-55 for example, col 2 l 60-col 3 l 5, col 4 l 30-col 5 l 55 teaching cycle adjustment for temperature and interval timing that shortens or lengthens a cycle) (col 2 l 60-col 3 l 5,30-55-or during, 64-67-cancel or request same,c 4 l 35-c 5 l 5-supplement varied, ten seconds either way, again depressed to cancel or request the same,fixed or modified by user,extent of increase can be different, different circumstances/times relative to regime). See col 3 l 30-55 and “next time” and “depressed again” teachings. 
The physical reset control element is set forth in the rejection 20,12 (col 4 l 15-col 5 l 55). The remarks on page 9 are not understood in view of the citations added and presented in the 
As explained above Hensel does actually reset a most recently carried out modification back to the previous setting. About the remark for more explanation on top of page 11, that has been provided above. Motivation in the references is similar, that is correction of a problems-burnt toast or other interruption. About the remarks on pages 12,13,14, see c 2 l 49-55 and c 6 l 40-60 for user input of STOP state and fig 4 routine 215,245,240,250,255. The stop state resets cooking routine by a user, that is, user activated. About the remarks on page 15, it is the combination of references that are being applied. The teachings of Maher are set forth in the rejection. For the remarks on page 17, the teachings being used for Yung and Payne are set forth in the rejection and that is what they are being used for. Remarks about Denny beginning on page 17 are repetitive and have been addressed above. Denny teaches user input as recited in the independent claims. 
Rejections have been added using Raskin. It also teaches user input for reset as recited in the claims.

Again, Denny has been applied in the rejections because it teaches sequential modification reset capability in the abstract and col 5-6.
The claims are argued as a group. Applicant was noted in the prior office action to maintain a clear line of demarcation with its now patent 9912333. A provisional double patenting rejection has been made. The claims in the patent and application are essentially duplicates with duplication of prosecution. The claim interpretation has been maintained. Structural terms can be substituted for the 112(f) terms. The linked structure is not clear. 
The art rejections have been supplemented again with additional citations which refute applicant’s remarks on pages 8-12.Hensel uses element 20 as does the recitations and see col 4 l 30-col 5 l 55 teaching cycle adjustment for temperature and interval timing that shortens or lengthens a cycle.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the supplemental cycle or heat or duration device of Hensel because Applicant has not disclosed that a cooktop or alternate cooking device provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the supplemental cycle or heat or duration device modification of parameters in cooking devices and such is conventional in the art. See the rejection of claim 1, Hensel col 4 l 30-col 5 l 55 teaching cycle adjustment for temperature and interval timing that shortens or lengthens a cycle.  Resetting within a predefined period of time at least one most recently made modification from a sequence of recently made modifications is repetitive of a or a single or one reset which repetition is a design parameter and a result-effective variable.
About Norwood, the secondary references teach modifications recited by applicant. Kindly review citations in the rejections for a better perspective for them(fig 26,col 29 l 15-40-reset bake,broil,slow cooking during a preset time period of for example 5 seconds). The claims recite what is essentially a back button or an undo/redo button and repeated use of such conventional devices. They can reach back or go back to prior settings, even default settings. The claims recite one reset. See Yung and Payne and Raskin as well as newly cited references for further amplification of resetting devices. 
Do applicant’s remarks reach to a rejection under 112(a)? Are the algorithms or programing or circuits or software used by applicant known? 
The claims require amendment. It is the position of the USPTO that such broad claim scope is not justified by the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK F CALVETTI/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761